Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 2-4 and 6-11 are currently under examination, wherein claim 3 has been amended in applicant’s amendment filed on November 8, 2022. Claim 5 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 2-11 under 35 U.S.C. 103 as stated in the Office action dated August 8, 2022 have been withdrawn in light of applicant’s amendment filed on November 8, 2022. A new ground of rejection has been established as follows.
Claim Objections
3	Claim 3 is objected to because of the following informalities:  
The unit of “m3/tin” in line 4 of claim 3 should be changed to “m3/ton”.  
An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 5,232,490).
	With respect to claims 2-4 and 6-11, Bender et al. (‘490) discloses a high-chloride heap leaching process having a Cl- molar concentration of at least about 2M (i.e. a chloride (e.g. NaCl) concentration of at least about 117g/L) comprising heap leaching in a heap leaching zone a feed of ore with a leach liquor including an acid, a reductant and a desired amount of makeup chloride along with a desired amount of steam; washing leached residual ore in the heap with a makeup water containing a desired amount of chloride; displacing a chloride-containing aqueous liquor by a multi-stage (e.g. three-stage) counter-current organic solvent scrub circuit to reduce a chloride concentration in an organic phase to a desired level (e.g. below 50 ppm or about 80% or less of the level before the washing in light of the cost of the chloride and washing); recycling the displaced chloride-containing aqueous liquor back to the heap leaching zone to decrease a quantity of the makeup chloride; recycling precious metals (e.g. Cu) recovered in the displaced chloride-containing aqueous liquor back to the heap leaching zone; subsequently recovering the precious metals by some well-known methods including solvent extraction and electrolysis (i.e. electrowinning as claimed) wherein a reasonable cycle time in the leach zone is on the order of 30 to 60 days, at least suggesting a washing period of 30 to 60 days or less (abstract, Figs. 1A and 3, col. 6, line 19 to col. 7, line 2, col. 14, lines 1-52, col. 15, line 63 to col. 16, line 1, col. 16, line 58 to col. 18, line 57 and col. 21, lines 47-51). Bender et al. (‘490) does disclose adding a desired amount of steam to the leach zone and using multi-stage (e.g. three-stage) counter-current organic solvent scrub circuit as discussed above, at least suggesting the two ways to increase the makeup water amount as claimed in claim 4. Bender et al. (‘490) does not specify using the amount of makeup water as claimed. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the amount of makeup water is a result effective variable, because it would directly affect the rate of recycling of HCl back to the leach zone as disclosed by Bender et al. (‘490) (col. 14, lines 45-52). Therefore, it would have been obvious to one skilled in the art to have optimized the amount of makeup water of Bender et al. (‘490) in order to achieve desired rate of recycling. See MPEP 2144.05 II. The ranges of the chloride concentration for the high-chloride heap leaching process, the chloride levels after the washing and washing period disclosed or suggested by Bender et al. (‘490) would overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Bender et al. (‘490) with an expectation of success because Bender et al. (‘490) discloses the same utility over the entire disclosed ranges.
Response to Arguments
5.	The applicant’s arguments filed on November 8, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Bender et al. (‘490) does not teach using a make-up water to rinse leached residue ore in a heap as claimed. In response, the examiner notes that Bender et al. (‘490) does teach using a makeup chloride solution as a wash solution to wash leached residue ore in a heap as claimed (col. 14, lines 1-14, col. 16, lines 61-65 and col. 18, lines 25-41).
Second, the applicant argues that Bender et al. (‘490) does not disclose increasing amount of the make-up water by the use of a solvent scrub circuit. In response , the examiner notes that Bender et al. (‘490) does disclose adding a desired amount of steam to the leach zone (col. 15, line 63 to col. 16, line 1) and using multi-stage (e.g. three-stage) counter-current organic solvent scrub circuit as discussed above (col. 16, lines 58-61 and col. 18, lines 25-41), at least suggesting the two ways to increase the makeup water amount as claimed in claim 4.
Third, the applicant argues that Bender et al. (‘490) does not disclose reducing a chloride concentration in an organic phase to below 50 ppm as claimed. In response, the examiner notes Bender et al. (‘490) discloses subjecting the heap to washing by percolation with water to recover entrained chloride and precious metals values (col. 18, lines 25-41 and col. 14, lines 1-52), indicating clearly that a chloride concentration in an organic phase is reduced to a level as low as possible (e.g. below 50 ppm or about 80% or less of the level before the washing in light of the cost of the chloride and washing) which would meet the claim chloride levels.
Fourth, the applicant argues that the claimed invention provides superior results. In response, see examiner’s response to applicant’s arguments above. The same results would be expected because all the claim limitations are met by Bender et al. (‘490) as discussed above.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/23/2022